Exhibit 10.8
CITIZENS COMMUNITY BANCORP
2004 STOCK OPTION AND INCENTIVE PLAN
INCENTIVE STOCK OPTION AGREEMENT
 
ISO NO.
 
This option is granted on ______________, (the “Grant Date”), by Citizens
Community Bancorp (the “Corporation”), to ___________ (the “Optionee”), in
accordance with the following terms and conditions:


1. Option Grant and Exercise Period. The Corporation hereby grants to the
Optionee an Incentive Stock Option ("Option") to purchase, pursuant to the
Citizens Community Bancorp 2004 Stock Option and Incentive Plan, as the same may
be amended from time to time (the "Plann), and upon the terms and conditions
therein and hereinafter set forth, an aggregate of _ shares (the Option Shares")
of the common stock of the Corporation ("Common Stock") at the price of $ per
share (the "Exercise Price"). A copy of the Plan, as currently in effect, is
incorporated herein by reference and is attached to this Award Agreement.
 
This Option shall be exercisable only during the period (the "Exercise Period")
commencing on the dates set forth in Section 2 below, and ending at 5:00 p.m.,
Eau Claire, Wisconsin time, on the date ten years after the Grant Date, such
later time and date being hereinafter referred to as the "Expiration Date,"
subject to earlier expiration in accordance with Section 5 in the event of a
Termination of Service. The aggregate Market Value (as determined on the Grant
Date) of the Option Shares with respect to which Incentive Stock Options are
exercisable for the first time by the Optionee in any calendar year shall not
exceed One Hundred Thousand Dollars ($100,000.00). To the extent that this
Option does not qualify as an Incentive Stock Option for any reason, it shall be
deemed ab initio to be a Non-Qualified Stock Option.
 
2. Method of Exercise of This Option. This Option may be exercised during the
Exercise Period, with respect to not more than the cumulative number of Option
Shares set forth below on or after the dates indicated, by giving written notice
to the Corporation as hereinafter provided specifying the number of Option
Shares to be purchased. The number of Option Shares that are exercisable on a
particular date pursuant to this Section 2 shall not be accelerated by the
Committee (as defined in the Plan) except in connection with a change in control
as set forth in Section 9 of this Award Agreement, or in the event of the death
or disability of the Optionee or the allowance of such acceleration by
applicable OTS regulations.
 
Cumulative Number of Option
 
Shares
Exercisable                                                                                        Date








[Vesting is over 5 years or more and no more
   than 20% of shares may vest per year.]
 
The notice of exercise of this Option shall be in the form prescribed by the
Committee referred to in Section 3 of the Plan and directed to the address set
forth in Section 12 below. The date of exercise is the date on which such notice
is received by the Corporation. Such notice shall be accompanied by payment in
full of the Exercise Price for the Option Shares to be purchased upon such
exercise. Payment shall be made (i) in cash, which may be in the form of a
check, money order, cashier's check or certified check, payable to the
Corporation, or (ii) by delivering shares of Common Stock already owned by the
Optionee having a Market Value equal to the Exercise Price, or (iii) a
combination of cash and such shares. Promptly after such payment, subject to
Section 3 below, the Corporation shall issue and deliver to the Optionee or
other person exercising this Option a certificate or certificates representing
the shares of Common Stock so purchased, registered in the name of the Optionee
(or such other person), or, upon request, in the name of the Optionee (or such
other person) and in the name of another in such form of joint ownership as
requested by the Optionee (or such other person) pursuant to applicable state
law.
 
 
 
 

--------------------------------------------------------------------------------

 


3.   Delivery and Registration of Shares of Common Stock. The Corporation's
obligation to deliver shares of Common Stock hereunder shall, if the Committee
so requests, be conditioned upon the Optionee's compliance with the terms and
provisions of Section 11 of the Plan.
 
4.   Non-transferability of This Option. This Option may not be assigned,
encumbered, transferred, pledged or hypothecated except, in the event of the
death of the Optionee, by will or the applicable laws of descent and
distribution to the extent provided in Section 5 below. This Option is
exercisable during the Optionee's lifetime only by the Optionee or a person
acting with the legal authority of the Optionee. The provisions of this Option
shall be binding upon, inure to the benefit of and be enforceable by the parties
hereto, the successors and assigns of the Corporation and any person acting with
the legal authority of the Optionee or to whom this Option is transferred by
will or by the laws of descent and distribution.
 
5.   Termination of Service or Death of the Optionee. Except as provided in this
Section 5 and Section 9 below, and notwithstanding any other provision of this
Option to the contrary, this Option shall be exercisable only if the Optionee
has not incurred a Termination of Service at the time of such exercise.
 
If the Optionee incurs a Termination of Service for any reason excluding death
and Termination of Service for Cause, the Optionee may, but only within the
period of three months (or one year in the case of disability, as defined in
Section 22(e)(3) of the Code) immediately succeeding such Termination of Service
and in no event after the Expiration Date, exercise this Option to the extent
the Optionee was entitled to exercise this Option on the date of Termination of
Service. If the Optionee incurs a Termination of Service for Cause, all rights
under this Option shall expire immediately upon the giving to the Optionee of
notice of his termination, except as provided in Section 9 below.
 
In the event of the death of the Optionee prior to the Optionee's Termination of
Service or during the three-month period referred to in the immediately
preceding paragraph, the person or persons to whom the Option has been
transferred by will or by the laws of descent and distribution may, but only to
the extent the Optionee was entitled to exercise this Option on the date of the
Optionee's death, exercise this Option at any time within one year following the
death of the Optionee, but in no event after the Expiration Date. Following the
death of the Optionee, the Committee may, in its sole discretion, as an
alternative means of settlement of this Option, elect to pay to the person to
whom this Option is transferred by will or by the laws of descent and
distribution, the amount by which the Market Value per share of Common Stock on
the date of exercise of this Option shall exceed the Exercise Price per Option
Share, multiplied by the number of Option Shares with respect to which this
Option is properly exercised. Any such settlement of this Option shall be
considered an exercise of this Option for all purposes of this Option and of the
Plan.
 
 
 
2

--------------------------------------------------------------------------------

 


 
6.   Notice of Sale. The Optionee or any person to whom the Option Shares shall
have been transferred shall promptly give notice to the Corporation in the event
of the sale or other disposition of Option Shares within the later of (i) two
years from the Grant Date or (ii) one year from the date of exercise of this
Option. Such notice shall specify the number of Option Shares sold or otherwise
disposed of and be directed to the address set forth in Section 12 below.
 
7.   Adjustments for Changes in Capitalization of the Corporation. In the event
of any change in the outstanding shares of Common Stock by reason of any
recapitalization, stock split, reverse stock split, stock dividend,
reorganization, consolidation, combination or exchange of shares, merger, or any
other change in the corporate structure of the Corporation or in the shares of
Common Stock, the number and class of shares covered by this Option and the
Exercise Price shall be appropriately adjusted by the Committee, whose
determination shall be conclusive.
 
8.   Effect of Merger or Other Reorganization. In the event of any merger,
consolidation or combination of the Corporation with or into another corporation
(other than a merger, consolidation or combination in which the Corporation is
the continuing corporation and which does not result in the outstanding shares
of Common Stock being converted into or exchanged for different securities, cash
or other property, or any combination thereof), the Optionee shall have the
right (subject to the provisions of the Plan and the limitations contained
herein), thereafter and during the Exercise Period, to receive upon exercise of
this Option an amount equal to the excess of the Market Value on the date of
such exercise of the securities, cash or other property, or combination thereof,
receivable upon such merger, consolidation or combination in respect of a share
of Common Stock over the Exercise Price, multiplied by the number of Option
Shares with respect to which this Option shall have been exercised. Such amount
may be payable fully in cash, fully in one or more of the kind or kinds of
property payable in such merger, consolidation or combination, or partly in cash
and partly in one or more of such kind or kinds of property , all in the
discretion of the Committee.
 
9.   Effect of Change in Control. If a tender offer or exchange offer for shares
of the Corporation (other than such an offer by the Corporation) is commenced,
or if a Change in Control shall occur, and the Optionee thereafter incurs a
Termination of Service for any reason whatsoever, this Option shall (to the
extent it is not then exercisable) become exercisable in full upon the happening
of such events; provided, however> that this Option shall not become exercisable
to the extent that it has previously been exercised or otherwise terminated.
 
10.   Stockholder Rights Not Granted by This Option. The Optionee is not
entitled by virtue hereof to any-rights of a stockholder of the Corporation or
to notice of meetings of stockholders or to notice of any other proceedings of
the Corporation.


11.   Withholding Tax. Where the Optionee or another person is entitled to
receive Option Shares pursuant to the exercise of this Option, the Corporation
shall have the right to require the Optionee or such other person to pay to the
Corporation the amount of any taxes which the Corporation or any of its
Affiliates is required to withhold with respect to such Option Shares or in lieu
thereof to retain, or sell without notice a sufficient number of such shares to
cover the amount required to be withheld or in lieu of any of the foregoing to
withhold a sufficient sum from the Optionee's compensation payable by the
Corporation to satisfy the Corporation's tax withholding requirements.


12.   Notices. All notices to the Corporation shall be delivered or mailed to it
addressed to the Secretary of Citizens Community Bancorp, 2174 Eastridge Center,
Eau Claire, Wisconsin 54701. Any notices hereunder to the Optionee shall be
delivered personally or mailed to the Optionee's address noted below. Such
addresses for the service of notices may be changed at any time provided written
notice of the change is furnished in advance to the Corporation or to the
Optionee as the case may be.
 
 
 
3

--------------------------------------------------------------------------------

 


13.   Plan and Plan Interpretations as Controlling. This Option and the terms
and conditions herein set forth are subject in all respects to the terms and
conditions of the Plan which are controlling. Capitalized terms used herein
which are not defined in this Award Agreement shall have the meaning ascribed to
such terms in the Plan. All determinations and interpretations made in the
discretion of the Committee shall be final and conclusive upon the Optionee or
his legal representatives with regard to any question arising hereunder or under
the Plan.


14.   Optionee Service. Nothing in this Option shall limit the right of the
Corporation or any of its Affiliates to terminate the Optionee's service as a
director, advisory director or employee or otherwise impose upon the Corporation
or any of its Affiliates any obligation to employ or accept the services of the
Optionee.


15.   Amendment. Except as prohibited by OTS regulations, the Committee may
waive any conditions for rights of the Corporation or modify or amend the terms
of this A ward Agreement; provided; however, that the Committee may not amend,
alter, suspend discontinue or terminate any provision hereof which may adversely
affect the Optionee without the Optionee's (or his legal representative's)
written consent.


16.   Optionee Acceptance. The Optionee shall signify his acceptance of the
terms and conditions of this Option by signing in the space provided below and
returning a signed copy hereof to the Corporation at the address set forth in
Section 12 above.


 
IN WITNESS WHEREOF, the parties hereto have caused this Award Agreement to be
executed as of the date first above written.
 
CITIZENS COMMUNITY BANCORP
 
By:


Its:


ACCEPTED:


(Signature)


(Street Address)


(City, State and Zip Code)
 
 
4

--------------------------------------------------------------------------------
